Title: To Alexander Hamilton from Jonathan Dayton, 20 October 1799
From: Dayton, Jonathan
To: Hamilton, Alexander


          
            Dear General,
            Elizabeth town Octr. 20th. 1799
          
          Pursuant to your request I have subjoined a list of articles which will be wanted for the 11th. 12th. & 13th. United States Regts. to enable them to erect huts & provide fuel for the ensuing winter. This estimate is the result not merely of my own reflections, but of  a conversation with the Commanding officers of two of the Regts. upon the subject; and I am persuaded that any supply short of this will subject the troops to unnecessary inconveniencies & embarrassments, & deserve the character of an unprofitable oeconomy. 
          Let me remind you to give directions for the change of route of the 13th. Regt. to this place, instead of Amboy. If the transports have contracted to land them on Staten Island & will consent to bring them to no other port, the march from thence to Elizth. town old point, will be short & easy where are boats to ferry over & land them within 400 yards of the late encampment of Colo: Ogden’s Regt., which they can occupy together with a storehouse on the wharf belonging to the public. 
          Very sincerely Dear Sir Your most obedt. 
          
            Jona: Dayton
          
          Majr. Genl. Hamilton
        